                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

GERALD MONTGOMERY                                                                PLAINTIFF


VS.                                  4:19-CV-00660-BRW

ACCESS NATIONAL MORTGAGE, et al.                                              DEFENDANT

                                           ORDER

       Pending are Defendants’ Motion to Dismiss For Failure to State a Claim (Doc. Nos. 16, 18).

Plaintiff has responded.

       Because the points made in Defendants’ motions are well-taken, the motions are GRANTED.

Accordingly, this case is DISMISSED for failure to state a claim.

       IT IS SO ORDERED this 31st day of October, 2019.


                                                          /s/ Billy Roy Wilson
                                                         UNITED STATES DISTRICT JUDGE




                                                 1
